Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on January 20, 2021 and February 01, 2021 was filed after the mailing date of the application on May 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al.(TW 573018, IDS submission document, US equivalent of US 2019/0227647 A1)(herein after Fang) in view of BAE et al.(US 2016/0246415 A1) (herein after BAE).

Regarding claim 1, Fang teaches a manufacturing method of a touch panel, comprising:
 
providing a substrate(substrate 110, fig.1, Para-40) having a display area(display area VA, fig.1, Para-40) and a peripheral area(peripheral area PA, fig.1, Para-40);
 
disposing a metal layer(peripheral wires 120, marks 140, fig.1A, Para-41) and a metal nanowire layer(touch sensing electrode TE, fig.1, Para-42; coverings C1, C2, fig.1A, Para-41, 42), wherein:

a first portion of the metal nanowire layer is disposed in the display area(touch sensing electrode TE, fig.1, Para-42), and
a second portion of the metal nanowire layer and the metal layer are disposed in the peripheral area(peripheral wires 120, marks 140, coverings C1, C2, fig.1A, Para-41); and

performing a patterning(figs.1A&1B, 3A&3B), wherein the patterning step comprises forming the metal layer into multiple peripheral wires(peripheral wires 120, marks 140, coverings C1, C2, fig.1A, Para-41) and simultaneously forming the second portion of the metal nanowire layer into multiple (peripheral wires 120, marks 140, coverings C1, C2, Para-41, 42, 45-47).

Nevertheless, Fang is not found to teach expressly the manufacturing method of a touch panel, comprising: disposing a patterned layer having a pattern; and performing a patterning step according to the patterned layer.

However, BAE teaches a touch panel and method of manufacturing the same comprising: 

disposing a patterned layer(masking of upper layer 31, figs.7&8) having a pattern(Para-92); and

performing a patterning step according to the patterned layer(figs.9&10, Para-93), wherein the patterning step comprises forming the metal layer(second conductive layer 5) into multiple peripheral wires(connecting wires 411, 412, fig.10, Para-93) and simultaneously forming the second portion of the metal nanowire layer into multiple etching layers by using an etching solution configured to etch the resin layer[ metal layer] and the metal nanowire layer(second conductive layer 5). BAE also discloses etching solution to form second touch electrode including the second connector, first touch electrode, pad, and connecting wires(figs.9&10, Para 93-98).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Fang with the teaching of BAE to include the feature in order to easily manufacture a touch panel despite panel including a metal nanowire, which has a low etching selectivity with respect to a metal film.

Regarding claim 2, Fang as modified by BAE teaches the manufacturing method of the touch panel of claim 1, wherein:

the patterning step further comprises forming the first portion of the metal nanowire layer into a touch sensing electrode by using the etching solution(wet etch, Para-42, 47, 93, alkali-based solution, Fang), 

the touch sensing electrode(touch sensing electrode TE, fig.1, Fang; 410, 420, fig.1, BAE) is disposed in the display area(VA, fig.1, Fang; touch area TA, fig.1, BAE), and 

the touch sensing electrode is electrically connected to the multiple peripheral wires(Para-40, Fang; touch area TA, fig.1, BAE).

Regarding claim 3, Fang as modified by BAE teaches the manufacturing method of the touch panel of claim 1, wherein disposing the patterned layer with the pattern (printing method, Para-68, Fang; Para-114, BAE).

Regarding claim 4, Fang as modified by BAE teaches the manufacturing method of the touch panel of claim 1, wherein disposing the metal layer and the metal nanowire layer comprises:

disposing the metal layer in the peripheral area(peripheral wires 120, marks 140, Para-41, Fang); and

subsequently disposing the metal nanowire layer(TE, fig.1B, Fang) in the display area(VA, fig.3B, Fang) and the peripheral area(PA) such that the first portion of the metal nanowire layer(touch electrode made of metal nanowire) disposed in the display area(VA) is formed on the substrate(substrate 110, fig.1B, Fang) and the second portion of the metal nanowire layer(coverings C1, fig.1B, Para-41, 42, 45-47, Fang) disposed in the peripheral area(PA) is formed on the metal layer (peripheral wires 120, marks 140, Para-41, Fang).

Regarding claim 5, Fang as modified by BAE teaches the manufacturing method of the touch panel of claim 4, wherein disposing the metal layer(peripheral wires 120, marks 140, Para-41, Fang) in the peripheral area(PA) comprises selectively forming the metal layer(figs.1B, 3a&3B, Fang) in the peripheral area(PA) without being formed in the display area(VA).

Regarding claim 6, Fang as modified by BAE fails to disclose the manufacturing method of the touch panel of claim 4, wherein disposing the metal layer in the peripheral area comprises: forming the metal layer in the peripheral area and the display area; and removing the metal layer disposed in the display area. 

However, forming a layer of any material in two areas is well-known in manufacturing process of a touch sensing display using known method(etching, patterning process) (see US 2017/0199597 A1, figs.4-9). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Fang further with the teaching of common knowledge to include the feature in order to deposit metal layer selectively in the peripheral area only.

claim 7, Fang as modified by BAE fails to disclose the manufacturing method of the touch panel of claim 4, wherein disposing the patterned layer(coating layer 130, fig.4, Para-58, Fang) with the pattern comprises disposing the patterned layer on the metal nanowire layer such that a composite structure is formed by the patterned layer(48, figs.19&21, BAE) and the metal nanowire layer(23, figs.16&21, BAE).

Regarding claim 8, Fang as modified by BAE teaches the manufacturing method of the touch panel of claim 4, wherein:

the patterning step further comprises forming the metal layer into multiple marks(Para-41, 42, 51, 60, Fang) by using the etching solution(alkali based solution, figs.9&10, Para-93, BAE),

the multiple etching layers comprise multiple first coverings(first coverings C1, fig.1, Fang) and multiple second coverings(second coverings C2, fig.1, Para-16, 40, Fang),

each of the multiple first coverings is disposed on a corresponding peripheral wire of the multiple peripheral wires(Para-10, 23, 45, Fang), and

each of the multiple second coverings is disposed on a corresponding mark of the multiple marks(Para-16, 40, Fang).

claim 12, Fang as modified by BAE fails to disclose the manufacturing method of the touch panel of claim 1, further comprising disposing a film layer(coating layer 130, figs.3A&3B, Para-50, Fang).

Regarding claim 13, Fang as modified by BAE fails to disclose the manufacturing method of the touch panel of claim 1, wherein the manufacturing method is performed on one side(top side of substrate 110, Fang) or on two opposite sides of the substrate.

7.	Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al.(TW 573018, IDS submission document, US equivalent of US 2019/0227647 A1) (herein after Fang) in view of Chen(US 2019/0179468 A1).

Regarding claim 14, Fang teaches a touch panel, comprising:

a substrate(substrate 110, fig.1) having a display area(display area VA, fig.1) and a peripheral area(peripheral area PA, fig.1);

multiple peripheral wires(peripheral wires 120, fig.1) disposed in the peripheral area(peripheral area PA, fig.1); 

multiple first coverings(first coverings C1, fig.1) covering the multiple peripheral wires(120); 
(touch sensing electrodes TE, fig.1) disposed in the display area(VA), wherein:

the touch sensing electrode(TE) is electrically connected (Para-40) to the multiple peripheral wires(120), and

the multiple first coverings and the touch sensing electrode comprise metal nanowires(touch sensing electrode TE, fig.1, Para-42; coverings C1, fig.1A, Para-41, 42); and

Nevertheless, Fang is not found to teach expressly the touch panel, comprising: a patterned layer disposed on the multiple first coverings and the touch sensing electrode(Fang teaches that a patterned coating layer 130 being disposed over first coverings in Para-64), wherein the patterned layer has printing sides.

However, Chen teaches the touch sensitive display panel, comprising:
 
a patterned layer(204, figs.9-11) disposed on the multiple first coverings(metal layer 202, conductive material 203, figs.9-11) and the touch sensing electrode(transparent conductive material 203, fig.9-11), wherein the patterned layer has printing sides(any side of layer 204 could be printing side, as printing side is not defined in the claim).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Fang with the teaching of Chen to include the feature in order to protect transparent conductive material that is in display region and also to protect transparent conductive material and metal layer which are on black frame during etching process.

Regarding claim 15, Fang as modified by Chen teaches the touch panel of claim 14, wherein:

a first composite structure is defined by the patterned layer (204, figs.9-11, Chen) and the multiple first coverings(Para-56, Fang), or a second composite structure is defined by the patterned layer(204) and the touch sensing electrode(205, figs.9-11, Chen).

Regarding claim 16, Fang as modified by Chen teaches the touch panel of claim 14, wherein:
 
the multiple first coverings have sides(Para-10, 23, 45, Fang), 
the sides of the multiple first coverings and sides of the multiple peripheral wires define common etching surfaces (Para-10, 23, 45, Fang), and the common etching surfaces and the printing sides are aligned with each other(Para-10, 23, 45, Fang).
claim 17, Fang as modified by Chen teaches the touch panel of claim 14, further comprising: 

multiple marks disposed in the peripheral area(Para-6, Fang); 

and multiple second coverings covering the multiple marks(Para-16, Fang), wherein the multiple second coverings comprise metal nanowires(Para-16, 41, Fang).

Regarding claim 18, Fang as modified by Chen teaches the touch panel of claim 17, wherein:
 
the multiple second coverings have sides(Para-11, 24, 46, 51, Fang),
the sides of the multiple second coverings and sides of the multiple marks define common etching surfaces(Para-11, 24, 45, 46, 51, Fang), and

the common etching surfaces and the printing sides are aligned with each other(Para-11, 24, 46, 51, Fang)(it is obvious to have common alignment).

Regarding claim 19, Fang as modified by Chen teaches the touch panel of claim 14, further comprising a film layer(coating layer 130, fig.3A, Fang).

claim 20, Fang as modified by Chen teaches the touch panel of claim 17, wherein the multiple peripheral wires and the multiple marks are made of metal materials(Para-15, Fang).

8.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al.(TW 573018, US equivalent of US 2019/0227647 A1) in view of BAE et al.(US 2016/0246415 A1) and further in view of Chen(US 2019/0179468 A1).
 
Regarding claim 9, Fang as modified by BAE is not found to disclose the manufacturing method of the touch panel of claim 1, wherein disposing the metal layer and the metal nanowire layer comprises: disposing the metal nanowire layer in the display area and the peripheral area; and subsequently disposing the metal layer in the peripheral area, wherein the metal layer is on the second portion of the metal nanowire layer.

However, Chen teaches a method of manufacturing a touch sensing display device, wherein disposing the metal layer and the metal [nanowire] layer comprises:
 
disposing the metal[nanowire] layer(S13, fig.2, metal layer 202, fig.5) in the display area(display region 2, fig.5) and the peripheral area(black frame 1, fig.5, Para 69-72); and 
(transparent conductive material 203, fig.8)in the peripheral area(black frame 1, fig.1), wherein the metal layer(203) is on the second portion of the metal[nanowire] layer(metal layer 202, fig.5).

Fang as modified by BAE contained a base method of manufacturing touch sensing display device which differed from the claimed method by substitution of a step as disclosed by Fang as modified by BAE with a step as disclosed by Chen. Forming a layer of any material in two areas and subsequently depositing another layer only one area of the areas and their functions are known in the art. One of ordinary skill in the art could have substituted one known step for another, and the results of the substitution would have been predictable. The substitution is desirable since it reduces touch screen manufacturing process defects and product development and production cost, effectively improves masking process quality, and directly removes metal layer in display area.

Regarding claim 10, Fang as modified by BAE and Chen teaches the manufacturing method of the touch panel of claim 9, wherein:
the patterning step further comprises forming the metal layer(Para-41, 42, 51, 60, Fang) into multiple marks by using the etching solution(figs.9&10, Para-93, BAE), 
(first coverings C1, fig.1, Fang) and multiple second interlayers(second coverings C2, fig.1, Para-16, 40, Fang), 

each of the multiple first interlayers is disposed between a corresponding peripheral wire of the multiple peripheral wires and the substrate(Para-10, 23, 45, Fang), and 

each of the multiple second interlayers is disposed between a corresponding mark of the multiple marks and the substrate(Para-16, 40, Fang).

Regarding claim 11, Fang as modified by BAE and Chen teaches the manufacturing method of the touch panel of claim 10, further comprising removing the patterned layer after the patterning step(fig.12, Chen).

Examiner Note

9. 	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in 
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lun-Yi Lao, can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/MD SAIFUL A SIDDIQUI/
Primary Examiner, Art Unit 2692 
February 23, 2021